Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, U.S. Patent Publication No. 2022/0116952.
Lee teaches:

1. A method performed by a terminal in a communication system, the method comprising: 
	receiving, from a base station, configuration information on a physical uplink control channel (PUCCH), the configuration information including a sub-slot configuration for the PUCCH (PUCCH determined based on subslot symbol length, [0271]); 
	receiving, from the base station, downlink control information (DCI) for scheduling downlink data (information configured through DCI, [0271]), the DCI including a feedback timing indicator (feedback timing indicator, [0162]) and a PUCCH resource indicator (PRI) (PUCCH resource indicator, [0125]); 
	receiving, from the base station, the downlink data on a physical downlink shared channel (PDSCH) based on the DCI (DCI utilized for PDSCH resource scheduling, [0125]); 
	identifying a sub-slot for the PUCCH and a PUCCH resource based on the sub- slot configuration for the PUCCH, the feedback timing indicator, and the PRI (subslot symbol length, [0271], feedback timing indicator, [0162], and PRI, [0125]); and 
	transmitting, to the base station, HARQ-ACK information for the downlink data on the identified PUCCH resource in the sub-slot for the PUCCH, wherein the sub-slot configuration for the PUCCH includes information on a length of a sub-slot for the PUCCH (resource indicator utilized for scheduling HARQ-ACK, [0125]).

6. A method performed by a base station in a communication system, the method comprising: 
	transmitting, to a terminal, configuration information on a physical uplink control channel (PUCCH), the configuration information including a sub-slot configuration for the PUCCH (PUCCH determined based on subslot symbol length, [0271]); 
	transmitting, to the terminal, downlink control information (DCI) for scheduling downlink data (information configured through DCI, [0271]), the DCI including a feedback timing indicator (feedback timing indicator, [0162]) and a PUCCH resource indicator (PRI) (PUCCH resource indicator, [0125]); 
	transmitting, to the terminal, the downlink data on a physical downlink shared channel (PDSCH) (DCI utilized for PDSCH resource scheduling, [0125]); and 
	receiving, from the terminal, HARQ-ACK information corresponding to the downlink data on a PUCCH resource in a sub-slot for the PUCCH, wherein the sub-slot for the PUCCH and the PUCCH resource depend on the sub-slot configuration for the PUCCH, the feedback timing indicator, and the PRI (subslot symbol length, [0271], feedback timing indicator, [0162], and PRI, [0125]), and wherein the sub-slot configuration for the PUCCH includes information on a length of a sub-slot for the PUCCH (resource indicator utilized for scheduling HARQ-ACK, [0125]).

11. A terminal in a communication system, the terminal comprising: 
	a transceiver; and 
	a controller coupled with the transceiver and configured to: 
	receive, from a base station, configuration information on a physical uplink control channel (PUCCH), the configuration information including a sub-slot configuration for the PUCCH (PUCCH determined based on subslot symbol length, [0271]), 
	receive, from the base station, downlink control information (DCI) for scheduling downlink data (information configured through DCI, [0271]), the DCI including a feedback timing indicator (feedback timing indicator, [0162])and a PUCCH resource indicator (PRI) (PUCCH resource indicator, [0125]), 
	receive, from the base station, the downlink data on a physical downlink shared channel (PDSCH) based on the DCI (DCI utilized for PDSCH resource scheduling, [0125]), 
	identify a sub-slot for the PUCCH and a PUCCH resource based on the sub-slot configuration for the PUCCH, the feedback timing indicator, and the PRI (subslot symbol length, [0271], feedback timing indicator, [0162], and PRI, [0125]), and 
	transmit, to the base station, HARQ-ACK information for the downlink data on the identified PUCCH resource in the sub-slot for the PUCCH (resource indicator utilized for scheduling HARQ-ACK, [0125]), 
	wherein the sub-slot configuration for the PUCCH includes information on a length of a sub-slot for the PUCCH (resource indicator utilized for scheduling HARQ-ACK, [0125]).

16. A base station in a communication system, the base station comprising: 
	a transceiver; and 
	a controller coupled with the transceiver and configured to: 
	transmit, to a terminal, configuration information on a physical uplink control channel (PUCCH), the configuration information including a sub-slot configuration for the PUCCH (PUCCH determined based on subslot symbol length, [0271]), 
	transmit, to the terminal, downlink control information (DCI) for scheduling downlink data (information configured through DCI, [0271]), the DCI including a feedback timing indicator and a PUCCH resource indicator (PRI) (PUCCH resource indicator, [0125]), 
	transmit, to the terminal, the downlink data on a physical downlink shared channel (PDSCH) (DCI utilized for PDSCH resource scheduling, [0125]), and receive, from the terminal, HARQ-ACK information corresponding to the downlink data on a PUCCH resource in a sub-slot for the PUCCH (subslot symbol length, [0271], feedback timing indicator, [0162], and PRI, [0125]), 
	wherein the sub-slot for the PUCCH and the PUCCH resource depend on the sub-slot configuration for the PUCCH, the feedback timing indicator, and the PRI, and wherein the sub-slot configuration for the PUCCH includes information on a length of a sub-slot for the PUCCH (resource indicator utilized for scheduling HARQ-ACK, [0125]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 6, 11, and 16 above, and further in view of Yin, U.S. Patent Publication No. 2018/0220414.
Applicant distinguishes over Lee by teaching about a cyclic prefix. Lee does not teach about they cyclic prefix. However, Yin teaches about the cyclic prefix. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Lee to incorporate the known technique of a cyclic prefix as taught by Yin in order to obtain the predictable result of minimizing interference.
The combination teaches:

2. The method of claim 1, wherein the information on the length of the sub- slot for the PUCCH indicates one of 2 or 7 symbols in case that a normal cyclic prefix is applied, and wherein the information on the length of the sub-slot for the PUCCH indicates one of 2 or 6 symbols in case that an extended cyclic prefix is applied (symbols are 2 in 7 for normal cyclic prefix or 2 in 6 for extended cyclic prefix, Yin).

7. The method of claim 6, wherein the information on the length of the sub- slot for the PUCCH indicates one of 2 or 7 symbols in case that a normal cyclic prefix is applied, and wherein the information on the length of the sub-slot for the PUCCH indicates one of 2 or 6 symbols in case that an extended cyclic prefix is applied (symbols are 2 in 7 for normal cyclic prefix or 2 in 6 for extended cyclic prefix, Yin).

12. The terminal of claim 11, wherein the information on the length of the sub-slot for the PUCCH indicates one of 2 or 7 symbols in case that a normal cyclic prefix is applied, and wherein the information on the length of the sub-slot for the PUCCH indicates one of 2 or 6 symbols in case that an extended cyclic prefix is applied (symbols are 2 in 7 for normal cyclic prefix or 2 in 6 for extended cyclic prefix, Yin).

17. The base station of claim 16, wherein the information on the length of the sub-slot for the PUCCH indicates one of 2 or 7 symbols in case that a normal cyclic prefix is applied, and - 76 -0203-2824 (MN-202001-017-1-US0, YPF202011-0074/US) wherein the information on the length of the sub-slot for the PUCCH indicates one of 2 or 6 symbols in case that an extended cyclic prefix is applied (symbols are 2 in 7 for normal cyclic prefix or 2 in 6 for extended cyclic prefix, Yin).

Claim(s) 3, 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 6, 11, and 16 above, and further in view of Chien, U.S. Patent Publication No. 2020/0053776.
Applicant overcomes Lee by teaching about utilizing a feedback timing indicator. Lee does not teach about a feedback timing indicator. However, Chien teaches utilizing a feedback timing indicator. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Lee to incorporate the known technique of utilizing a feedback timing indicator as taught by Chien to obtain the predictable result of minimizing overhead signaling.
The combination teaches:

3. The method of claim 1, wherein the sub-slot for the PUCCH is identified based on a number of sub-slots indicated by the feedback timing indicator (UE informed of the subslot of the PUCCH based on the feedback timing indicator, [0034], Chien).

8. The method of claim 6, wherein the sub-slot for the PUCCH corresponds to a number of sub-slots indicated by the feedback timing indicator (UE informed of the subslot of the PUCCH based on the feedback timing indicator, [0034], Chien).

13. The terminal of claim 11, wherein the sub-slot for the PUCCH is identified based on a number of sub-slots indicated by the feedback timing indicator (UE informed of the subslot of the PUCCH based on the feedback timing indicator, [0034], Chien).

18. The base station of claim 16, wherein the sub-slot for the PUCCH corresponds to a number of sub-slots indicated by the feedback timing indicator (UE informed of the subslot of the PUCCH based on the feedback timing indicator, [0034], Chien).

Claim4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Lee in view of Noh.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 6, 11, and 16 above, and further in view of Noh, U.S. Patent Publication No. 2020/0328849.
Applicant distinguishes over Lee by utilizing PRI and the feedback timing indicator to indicate a PUCCH subslot. Lee does not teach utilizing PRI and the feedback timing indicator to indicate a PUCCH subslot. However, Noh teaches utilizing PRI and the feedback timing indicator to indicate a PUCCH subslot. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Lee to incorporate the known technique of utilizing PRI and the feedback timing indicator to indicate a PUCCH subslot as taught by Noh in order to obtain the predictable result of lowering signaling overhead.
The combination teaches:

4. The method of claim 1, wherein the PRI indicates the PUCCH resource in the sub-slot for the PUCCH indicated by the feedback timing indicator (PUCCH subslot indicated by PRI and feedback timing indicator, Table 10, Noh).

9. The method of claim 6, wherein the PRI indicates the PUCCH resource in the sub-slot for the PUCCH indicated by the feedback timing indicator (PUCCH subslot indicated by PRI and feedback timing indicator, Table 10, Noh).

14. The terminal of claim 11, wherein the PRI indicates the PUCCH resource in the sub-slot for the PUCCH indicated by the feedback timing indicator (PUCCH subslot indicated by PRI and feedback timing indicator, Table 10, Noh).

19. The base station of claim 16, wherein the PRI indicates the PUCCH resource in the sub-slot for the PUCCH indicated by the feedback timing indicator (PUCCH subslot indicated by PRI and feedback timing indicator, Table 10, Noh).

Claim(s) 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 6, 11, and 16 above, and further in view of Lee2, U.S. Patent Publication No. 2022/0159692.
Applicant distinguishes over Lee by teaching an association between a PUCCH symbol and the PRI. Lee does not teach an association between a PUCCH symbol and the PRI. However, Lee2 teaches an association between a PUCCH symbol and the PRI. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Lee to incorporate the known technique of associating a PUCCH symbol and the PRI as taught by Lee2, in order to obtain the predictable result of minimizing signaling overhead.
The combination teaches:

5. The method of claim 1, wherein a starting symbol index for the PUCCH associated with the PRI is identified based on a first orthogonal frequency-division multiplexing (OFDM) symbol of the sub-slot for the PUCCH (PUCCH starting symbol associated with PRI, [0235], Lee2).

10. The method of claim 6, wherein a starting symbol index for the PUCCH associated with the PRI is based on a first orthogonal frequency-division multiplexing (OFDM) symbol of the sub-slot for the PUCCH (PUCCH starting symbol associated with PRI, [0235], Lee2).

15. The terminal of claim 11, wherein a starting symbol index for the PUCCH associated with the PRI is identified based on a first orthogonal frequency-division multiplexing (OFDM) symbol of the sub-slot for the PUCCH (PUCCH starting symbol associated with PRI, [0235], Lee2).

20. The base station of claim 16, wherein a starting symbol index for the PUCCH associated with the PRI is based on a first orthogonal frequency-division multiplexing (OFDM) symbol of the sub-slot for the PUCCH (PUCCH starting symbol associated with PRI, [0235], Lee2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463